Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION                                            

Priority

           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.          (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-4 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (US Pat. 6,505,923).

         Yamamoto et al. disclose in Figures 1A-1B and 2A a liquid supply system comprising:

         Regarding claim 1, a liquid storage tank (10) in communication with a liquid ejecting head (60) that ejects liquid (Figure 2A); and 
a cartridge (30) that stores liquid (ink) and is detachably provided to the liquid storage tank (10), wherein the liquid storage tank (10) includes an atmosphere communication portion (15) in communication with the atmosphere, a first connecting portion (32b) that, in a state where the cartridge (30) is attached to the liquid storage tank (10), enables the cartridge to be in liquid communication with the liquid storage tank (10), and a second connecting portion (32a) that, in the state where the cartridge (30) is attached to the liquid storage tank (10), is connected to the cartridge (30) so as to be liquid-tight with the cartridge (30) and enables the cartridge (30) to be in gaseous communication with the atmosphere communication portion (Figures 1A-1B).
        Regarding claim 2, wherein the atmosphere communication portion (15) is positioned higher than a liquid surface of liquid stored inside the liquid storage tank (10) in the state where the cartridge (30) is attached to the liquid storage tank (10) (Figures 1A-1B).
        Regarding claim 3, wherein the second connecting portion (32a) has a hollow body including a communication path that is in gaseous communication with the atmosphere communication portion (15) and a communication hole in communication with the communication path, the hollow body (32a) is inserted into the cartridge (30) so as to be liquid-tight with the cartridge (30) in the state where the cartridge (30) is attached to the liquid storage tank (10), and in a state where the hollow body (32a) is inserted into the cartridge (30) to be liquid-tight with the cartridge (30), an inside of the cartridge (30) is in communication with the atmosphere communication portion (15) via the communication hole and the communication path (Figures 1A-1B).
           Regarding claim 4, wherein in a state where the hollow body (32a) is inserted into the cartridge (30) from an opening formed in a wall portion of the cartridge (30), the hollow body (32a) is kept liquid-tight with the opening (Figures 1A-1B).
           Regarding claim 13, a liquid storage tank (10) that is in communication with a liquid ejecting head (60) that ejects liquid and to which a cartridge (30) that stores liquid (ink) is detachably connected, comprising: an atmosphere communication portion (15) in communication with the atmosphere; a first connecting portion (32b) that is in liquid communication with the cartridge (30) in a state where the cartridge (30) is attached to the liquid storage tank (10) (Figure 2A); and 
a second connecting portion (32a) that, in the state where the cartridge(30) is attached to the liquid storage tank (10), is connected to the cartridge (30) so as to be liquid-tight with the cartridge (30) and enables the cartridge (30) to be in gaseous communication with the atmosphere communication portion (15) (Figures 1A-1B) .
          Regarding claim 14, a liquid ejecting head (60) that ejects liquid (ink) (Figure 2A); 
a liquid storage tank (10) in communication with the liquid ejecting head (60) (Figure 2A); and 
a cartridge (30) that stores the liquid (ink) and is detachably provided to the liquid storage tank (10), wherein the liquid storage tank (10) includes an atmosphere communication portion (15) in communication with the atmosphere, a first connecting portion (32b) that, in a state where the cartridge (30) is attached to the liquid storage tank (10), enables the cartridge (30) to be in liquid communication with the liquid storage tank (10), and a second connecting portion (32a) that, in the state where the cartridge (30) is attached to the liquid storage tank (10), is connected to the cartridge (30) so as to be liquid-tight with the cartridge (30) and enables the cartridge (30) to be in gaseous communication with the atmosphere communication portion (15) (Figures 1A-1B).
 
                                             Claim Rejections - 35 USC § 103

             In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.
           The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having
ordinary skill in the art to which the claimed invention pertains. Patentability shall not be
negated by the manner in which the invention was made.      
                                            
Claims 11-12 are rejected under 35 USC 103 (a) as being unpatentable over Yamamoto et al. (US Pat. 6,505,923) in view of Hirano et al. (US Pat 6,540,321).  

         Yamamoto et al. disclose the basic features of the claimed invention as stated above but do not disclose the atmosphere communication portion that is formed in a wall portion of the liquid storage tank, and the atmosphere communication portion is covered with a gas-liquid separation member that blocks liquid from passing through but allows gas to pass through; and wherein the atmosphere communication portion is formed in the hollow body so as to be in communication with the communication path, in the state where the cartridge is attached to the liquid storage tank, the atmosphere communication portion is in communication with the atmosphere at a position between the wall portion of the cartridge and a wall portion of the liquid storage tank, and the hollow body has a gas-liquid separation member that blocks liquid from passing through but allow gas to pass through, at positions on both sides of the atmosphere communication portion.


        Hirano et al. disclose in Figure 7 and 12-13 an ink tank comprising:

        Regarding claim 11 the atmosphere communication portion (49) that is formed in a wall portion of the liquid storage tank (20), and the atmosphere communication portion (49) is covered with a gas-liquid separation member (48) that blocks liquid from passing through but allows gas to pass through (column 11, lines 65-67).
         Regarding claim 12, wherein the atmosphere communication portion (49) is formed in the hollow body so as to be in communication with the communication path, in the state where the cartridge (22) is attached to the liquid storage tank (20), the atmosphere communication portion (49) is in communication with the atmosphere at a position between the wall portion of the cartridge (20) and a wall portion of the liquid storage tank (22), and the hollow body has a gas-liquid separation member (48) that blocks liquid from passing through but allow gas to pass through, at positions on both sides of the atmosphere communication portion (49).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hirano et al. in the Yamamoto et al.’s 
liquid supply system for the purpose of increasing the reliability of ink supply.
                    
Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 6,022,102; US Pat. 6,402,308; US Pat. 6,969,161; US Pat. 10,391,776) cited in the PTO 892 form show an ink jet printer which is deemed to be relevant to the present invention.  These references should be reviewed.

Allowable Subject Matter
          
         Claims 5-10 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. These claims would be allowable because the prior art references of record fails to teach or suggest a liquid supply apparatus comprising a hollow body pushes a sealing member that seals an opening in a case where the hollow body is inserted from the opening into an ink cartridge in the combination as claimed.
CONCLUSION
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853